DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:  Any application numbers listed in the disclosure should be updated to reflect their patent status (e.g., pending, patented, abandoned, etc.) and publication numbers should be provided for an applications that have been published.  Specifically, paragraph [e.g., 0009] of the disclosure requires correction.  Furthermore, IF any references to attorney docket numbers appearing therein should be removed.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,953,234. Although the claims at issue are not identical, they are not patentably distinct from each other because each claim set is directed towards a wearable external defibrillator comprising first and second patient engagement substrate comprising first and second defibrillator electrode pad, first and second fluid transport elements configured to transport fluid away from the skin to allow the wearable defibrillator to be worn continuously and first and second vapor permeable layers, an energy source, one or more capacitors, and a controller configured to charge the one or more capacitors to deliver a therapeutic shock through the first and second defibrillator electrode pads to the patient while the first and second patient engagement substrates are engaged with the patient.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumar et al. (WO 2015/127466).

Kumar et al. discloses 

1. A wearable external defibrillator (e.g., element 500/700) comprising: a first patient engagement (e.g., 502) substrate ((e.g., via the disclosed electrode film 708) comprising an adhesive (e.g., element 706), a first defibrillator electrode pad, a first fluid transport element (e.g., via the disclosed wicking layer 712) configured to transport fluid away from the skin to allow the wearable external defibrillator to be worn continuously, and a first vapor permeable layer (e.g., via the disclosed outer adhesive layer 716); a second patient engagement substrate (e.g., element 504) comprising a second defibrillator electrode pad, a second adhesive, a second fluid transport element configured to transport fluid away from the skin to allow the wearable external defibrillator to be worn continuously, and a second vapor permeable layer; an energy source; one or more capacitors (e.g.,  in electrical communication with the energy source and the first defibrillator electrode pad and the second defibrillator electrode pad; a controller configured to detect the cardiac signal with the two or more sensing electrodes (e.g., elements 1228) and to charge the one or more capacitors with the energy source followed by discharging the one or more capacitors to deliver a therapeutic shock through the first defibrillator electrode pad and the second defibrillator electrode pad to the patient while the first and second patient engagement substrates are engaged with the patient; a plurality of housings (e.g., see Fig 9) supported by the first patient engagement, the plurality of housings each configured to reversibly receive and support one or more of the energy source, the one or more capacitors, and the controller; and a plurality of electrical connectors (e.g., via the disclosed cable bridge 906), each configured to reversibly electrically engage with one or more of the energy source, the one or more capacitors, and the controller {e.g., [00092]-[00093], [000100]-[000105], [000114]-[000115] & (Figs 3, 5, 7 & 11)}.

2. The wearable external defibrillator of claim 1 further comprising a flexible circuit (e.g., via the disclosed electronics module 620 disposed on the semi-rigid chassis 618) engageable with the electrical connectors and adapted to provide electrical communication between components disposed in the housings {e.g., [000102] & (Fig 4)}.

3. The wearable external defibrillator of claim 2 wherein the flexible circuit is disposed within the first patient engagement substrate [e.g., (element 502/602) & (Fig 3-4)].

4. The wearable external defibrillator of claim 2 wherein the flexible circuit is disposed within, and extends among, the housings (e.g., Fig 3-4).

5. The wearable external defibrillator of claim 2 wherein the electrical connectors are configured to reversibly engage with the flexible circuit (e.g., via the disclosed cable bridge 906) {e.g., [000110]-[000111] & (Fig 7)}.

6. The wearable external defibrillator of claim 1 further comprising mechanical connections between the housings (e.g., via the disclosed buttons 606, [000100]).

7. The wearable external defibrillator of claim 6 wherein the mechanical connections are configured to provide relative movement between the housings (e.g., via the disclosed buttons 606/3232, [000100] & [000122]).

8. The wearable external defibrillator of claim 1 further comprising a connection between the housings and the first patient engagement substrate, the connection being configured to support the housings’ weight {e.g., [000122] & (Fig 32)}.

9. The wearable external defibrillator of claim 8 wherein the connection is adapted to allow for relative movement between the housings and the first patient engagement substrate {e.g., [000122] & (Fig 32)}.

10. The wearable external defibrillator of claim 8 wherein the connection is a reversible connection (e.g., via the disclosed use of removable elements to be able to reuse the defibrillator in a refurbished device, [000182]).

11. The wearable external defibrillator of claim 1 further comprising a support chassis disposed between the housings and the first defibrillator electrode pad and adapted to spread a shear load of the housings (e.g., via the disclosed lower patch having larger surface area than the upper patch {e.g., [0092] & (Fig 3)}.

12. The wearable external defibrillator of claim 1 wherein the one or more capacitors are configured to be reversibly and removably engaged with the wearable defibrillator [e.g., 000182].

13. The wearable external defibrillator of claim 1 wherein the energy source is configured to be reversibly and removably engaged with the wearable defibrillator [e.g., 000182]


14. The wearable external defibrillator of claim 1 wherein the energy source includes a first modular battery and a second modular battery (e.g., via the disclosed first and second compartments 912/912), the first and second modular batteries configured to be removably received within the housing (e.g., [00092], [000111] & [000182]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040. The examiner can normally be reached Mon-Thu 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE F LAVERT/Primary Examiner, Art Unit 3792